UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6366


KELVIN G. CHIPP,

                     Petitioner - Appellant,

              v.

STEPHANIE HOLLEMBAEK, Warden,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:15-hc-02284-BO)


Submitted: August 31, 2017                                   Decided: September 8, 2017


Before NIEMEYER, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kelvin G. Chipp, Appellant Pro Se. Donald Russell Pender, Assistant United States
Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kelvin G. Chipp, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (2012) petition. We have reviewed the record and find no

reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we

affirm for the reasons stated by the district court. Chipp v. Hollembaek, No. 5:15-hc-

02284-BO (E.D.N.C. Feb. 22, 2017). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2